                  Case 1:16-cv-03850-JPC Document 191
                                                  190 Filed 10/30/20 Page 1 of 1




                                                                                                10/30/2020



                                             THE CITY OF NEW YORK
JAMES E. JO HNSON                            LAW DEPARTMENT                                             KAREN B. SELVIN
Corporation Counsel                              100 CHURCH STREET                                     Phone: (212) 356-2208
                                                 NEW YORK, NY 10007                                      Fax: (212) 356-2019
                                                                                                        kselvin@law.nyc.gov

                                                                      October 30, 2020
        Hon. John P. Cronan
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 1320
        New York, New York 10007

                        Re: DeCastro, et al. v. The City of New York, et al. 16 CV 03850

        Your Honor:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for the defendants in the above-entitled
        action. I write to request a one week adjournment of the November 6, 2020 telephone
        conference ordered by this Court. Dkt. No. 189. The reason for the adjournment is that the
        undersigned has a previously scheduled vacation from November 3, 2020 through November 6,
        2020. Accordingly, I request that the telephone conference be rescheduled for November 13,
        2020. There have been no previous requests for such an adjournment and plaintiffs’ counsel
        consents to the adjournment.

                        Thank you for your consideration of this request.

                                                                      Respectfully submitted,

                                                                             /s/

                                                                      Karen B. Selvin
                                                                      Assistant Corporation Counsel

        cc:      Plaintiffs’ Counsel of Record

                                 It is hereby ORDERED that the telephone conference scheduled for
                                 November 6, 2020 is ADJOURNED to November 18, 2020 at 11:00 a.m.

                                 SO ORDERED.

                                 Dated: October 30, 2020
                                        New York, New York
                                                                        _____________________
                                                                        JOHN P. CRONAN
                                                                        United States District Judge
